UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-4347 ROGERS CORPORATION (Exact name of Registrant as specified in its charter) Massachusetts 06-0513860 (State or other jurisdiction of (I. R. S. Employer Identification No.) incorporation or organization) P.O. Box 188, One Technology Drive, Rogers, Connecticut 06263-0188 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (860) 774-9605 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the registrant's common stock as of October 22, 2010 was 15,825,852. ROGERS CORPORATION FORM 10-Q September 30, 2010 TABLE OF CONTENTS Part I – Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 Part II – Other Information Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 6. Exhibits 38 Signatures 39 Exhibits: Exhibit 23.1 Consent of National Economic Research Associates, Inc. Exhibit 23.2 Consent of Marsh U.S.A., Inc. Exhibit 31(a) Certification of President and CEO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31(b) Certification of Vice President, Finance and CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32 Certification of President and CEO and Vice President, Finance and CFO pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 2 Part I – Financial Information Item 1.Financial Statements ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Net sales $ Cost of sales Gross margin Selling and administrative expenses Research and development expenses Restructuring and impairment charges - - Operating income (loss) ) Equity income in unconsolidated joint ventures Other income (expense), net ) ) Realized investment loss: Increase (decrease) in fair value of investments - ) Less: Portion of gains in other comprehensive income - Net impairment loss ) - ) ) Interest income, net 70 81 Acquisition gain - - - Income (loss) before income taxes ) Income tax expense Net income (loss) $ ) Net income (loss) per share: Basic $ ) Diluted ) Shares used in computing: Basic Diluted 3 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited) (Dollars in thousands, except share amounts) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Short-term investments - Accounts receivable, less allowance for doubtful accounts of $3,160 and $4,867 Accounts receivable from joint ventures Accounts receivable, other Taxes receivable Inventories Prepaid income taxes Deferred income taxes Asbestos-related insurance receivables Assets held for sale Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $181,212 and $173,033 Investments in unconsolidated joint ventures Deferred income taxes Goodwill and other intangibles Asbestos-related insurance receivables Long-term marketable securities Investments, other Other long-term assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ $ Accrued employee benefits and compensation Accrued income taxes payable Asbestos-related liabilities Other current liabilities Total current liabilities Pension liability Retiree health care and life insurance benefits Asbestos-related liabilities Non-current income tax Deferred income taxes Other long-term liabilities Shareholders’ Equity Capital Stock - $1 par value; 50,000,000 authorized shares; 15,819,511 and 15,743,491 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Nine Months Ended September 30, September 30, Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Deferred income taxes Equity in undistributed income of unconsolidated joint ventures, net ) ) Dividends received from unconsolidated joint ventures Pension and postretirement benefits Impairment charges - Gain on acquisition - ) Changes in operating assets and liabilities excluding effects of acquisition and disposition of businesses: Accounts receivable ) ) Accounts receivable, joint ventures ) Inventories ) Pension contribution ) ) Other current assets ) ) Accounts payable and other accrued expenses ) Other, net ) ) Net cash provided by (used in) operating activities ) Investing Activities: Capital expenditures ) ) Acquisition of business ) ) Investment activity, other - ) Proceeds from short-term investments Return of investment in unconsolidated joint ventures - Net cash used in investing activities ) ) Financing Activities: Proceeds from sale of capital stock, net Proceeds from issuance of shares to employee stock purchase plan Net cash provided by financing activities Effect of exchange rate fluctuations on cash ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of quarter $ $ Supplemental disclosure of noncash investing and financing activities Deferred purchase price for acquisition of business $ $
